Exhibit 10.2
 
RELOCATION AGREEMENT


Whereas Response Genetics, Inc. (“RGI”) wishes to offer employment to Michael
McNulty (“Candidate”), and such employment will involve a relocation of the
candidate to the Los Angeles, California area, RGI and Candidate have entered
into the following agreement:


1.  
RGI offers to candidate a relocation package that consists of the following
relocation benefits (“Relocation Benefit”):



(i) relocation expenses, including household goods and travel to Los Angeles for
Candidate, provided the Company receives copies of bid(s) for said relocation
fees associated with moving household goods;


(ii) one house hunting trip to Los Angeles, provided said trip occurs prior to
commencement of duties;


(iii) temporary living expenses for up to 90 days;


(iv) commission on sales of Candidate’s current condominium (estimated value
between $XXX-XXX), said commission to follow industry standards and not to
exceed 6% of sales;
 
(iv) closing costs associated with purchase of a residence in the Los Angeles
area, said closing costs to be limited to 1-2% of the purchase price of the
residence and half of applicable taxes); and
 
(v) $10,000 in miscellaneous moving expenses.
 
2.  
Candidate agrees to submit receipts for reimbursement of expenses covered by
items 1(i) - (iv) to RGI within one hundred and eight days of Candidate’s first
day of employment.  Request for reimbursement shall be on standard RGI expense
report forms, properly documented with receipts.



3.  
Candidate understands that all amounts paid to himself or to a third party on
his behalf will be reflected on his W-2 form. (Deductions may be taken according
to the Internal Revenue Service Code Section 217).



4.  
In the event that within one year from the first day of employment (1) Candidate
is terminated by the Company for cause or (2) Candidate voluntarily resigns from
the Company without cause and without RGI’s express consent, such consent to be
evidenced in writing and signed by an officer of RGI, Candidate shall repay to
the order of RGI, an amount defined below as an Early Departure Liability. Such
payment shall be in lawful money of the United States, and shall be made in one
payment within 30 days after the date on which Candidate’s employment with RGI
terminates.



5.
The Early Departure Liability shall be equal to the total amount disbursed under
paragraph 1 above reduced by one twelfth of said amount for each full month of
employment, starting with the Candidate’s first day of employment. Upon
completion of twelve full months of employment, the Early Departure Liability
shall be zero and all obligations on the part of the Candidate to reimburse RGI
for any portion of the Early Departure Liability shall end.  Early Departure
Liability will not be required in the case of death, disability or without cause
termination of the Candidate.



6.  
In addition to the above promise to pay, Candidate hereby authorizes RGI to
deduct, to the extent permitted by the law, the Early Departure Liability or a
portion thereof from any wages (including unused vacation earnings) which might
be owing to Candidate at the termination of Candidate’s employment. In the event
that the amount so deducted from Candidate’s wages is insufficient to pay the
entire balance of the liability, Candidate hereby promises to pay that amount of
the liability remaining after such deduction has been made in lawful money of
the United States in one payment within 30 days after the date on which
Candidate’s employment with RGI terminates.

 

--------------------------------------------------------------------------------



 
7.  
Candidate further agrees that the failure of RGI to deduct the Early Departure
Liability, or any portion thereof, from all or a portion of the wages due and
owing to Candidate at the date of Candidate’s termination shall not constitute a
waiver of RGI’s right to enforce the terms of this Agreement at law or in
equity.



Response Genetics, Inc.
Candidate
       
By:    /s/ Kathleen Danenberg
Signed: /s/ Michael McNulty
   
Date: 6/8/10                              
Date:     6/7/10                          



2

--------------------------------------------------------------------------------

